         Case 19-03521 Document 10 Filed in TXSB on 08/08/19 Page 1 of 7




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DISIVION


                                                  )
IGNITE RESTAURANT GROUP, INC.,                    )
et al.,                                           )                 Case No. 17-33550(DRJ)
                                                  )
               Debtors.                           )                 (Jointly Administered)
                                                  )
                                                  )
                                                  )                 Chapter 11
DRIVETRAIN, LLC, as Trustee of the                )
Ignite Restaurant Group GUC Trust,                )                 Adv. Proc. No. 19-03521
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                )
                                                  )
PRODUCE SERVICES OF LOS                           )
ANGELES, INC.,                                    )
                                                  )
               Produce Services.                  )
                                                  )
                                                  )


     PRODUCE SERVICES OF LOS ANGELES, INC.’S ANSWER TO COMPLAINT
                 TO AVOID PREFERENTIAL TRANSFERS

       NOW INTO COURT, through undersigned counsel, comes Produce Services of Los

Angeles, Inc. (“Produce Services”) and for its answer to the Complaint for Avoidance and

Recovery of Preferential Transfers (the “Complaint”) filed by Drivetrain, LLC, as Trustee of the
Ignite Restaurant Group GUC Trust (“Trustee”), represents as follows:

       1.      The allegations contained in paragraph 1 of the Complaint are background facts

regarding the bankruptcy of the debtors Ignite Restaurant Group, Inc., et al. (collectively, the

“Debtors”) and are denied for lack of knowledge or information sufficient to form a belief as to

the truth of the matter asserted.

       2.      The allegations contained in paragraph 2 of the Complaint are legal conclusions

and statements of opinion to which no responsive pleading is required. To the extent a response
is required, the allegations contained in paragraph 2 are denied.


                                                 1
         Case 19-03521 Document 10 Filed in TXSB on 08/08/19 Page 2 of 7




        3.      The allegations contained in paragraph 3 of the Complaint are background facts

regarding the bankruptcy of the Debtors and are denied for lack of knowledge or information

sufficient to form a belief as to the truth of the matter asserted.

        4.      The allegations contained in paragraph 4 of the Complaint are background facts

regarding the bankruptcy of the Debtors and are denied for lack of knowledge or information

sufficient to form a belief as to the truth of the matter asserted.

        5.      The allegations contained in paragraph 5 of the Complaint are admitted.

        6.      The allegations contained in paragraph 6 of the Complaint are legal conclusions

and statements of opinion to which no responsive pleading is required. To the extent a response

is required, the allegations contained in paragraph 6 are denied.

        7.      The allegations contained in paragraph 7 of the Complaint are legal conclusions

and statements of opinion to which no responsive pleading is required. To the extent a response

is required, the allegations contained in paragraph 7 are denied.

        8.      The allegations contained in paragraph 8 of the Complaint are legal conclusions

and statements of opinion to which no responsive pleading is required. To the extent a response

is required, the allegations contained in paragraph 8 are denied.

        9.      The allegations contained in paragraph 9 of the Complaint are legal conclusions

and statements of opinion to which no responsive pleading is required. To the extent a response
is required, the allegations contained in paragraph 9 are denied.

        10.     The allegations contained in paragraph 10 of the Complaint are background facts

regarding the bankruptcy of the Debtors and are denied for lack of knowledge or information

sufficient to form a belief as to the truth of the matter asserted.

        11.     The allegations contained in paragraph 11 of the Complaint are background facts

regarding the bankruptcy of the Debtors and are denied for lack of knowledge or information

sufficient to form a belief as to the truth of the matter asserted.

        12.     Produce Services admits it was a creditor of certain Debtors, namely, the chain of
restaurants known as “Joe’s Crab Shack,” and provided food and produce to those certain

                                                   2
        Case 19-03521 Document 10 Filed in TXSB on 08/08/19 Page 3 of 7




Debtors. The remainder of the allegations in paragraph 12 of the Complaint are denied for lack

of sufficient information to justify a belief therein, notwithstanding Produce Services’ reasonable

investigation. Produce Services demands strict proof thereof at the time of trial.

       13.     The allegations contained in paragraph 13 do not require a response. To the

extent a response is required, the allegations contained in paragraph 13 are denied.

       14.     Produce Services admits it was a creditor of certain Debtors, namely, the chain of

restaurants known as “Joe’s Crab Shack,” and provided food and produce to those certain

Debtors. The remainder of the allegations in paragraph 14 of the Complaint are denied for lack

of sufficient information to justify a belief therein, notwithstanding Produce Services’ reasonable

investigation. Produce Services demands strict proof thereof at the time of trial.

       15.     Produce Services admits it was a creditor of certain Debtors, namely, the chain of

restaurants known as “Joe’s Crab Shack,” and provided food and produce to those certain

Debtors. The remainder of the allegations in paragraph 15 of the Complaint are denied for lack

of sufficient information to justify a belief therein, notwithstanding Produce Services’ reasonable

investigation. Produce Services demands strict proof thereof at the time of trial.

       16.     The allegations contained in paragraph 16 of the Complaint are conclusions of

law to which no responsive pleading is required. To the extent a responsive pleading is required,

the allegations contained in paragraph 16 are denied and strict proof thereof is demanded at trial.
       17.     The allegations contained in paragraph 17 of the Complaint are conclusions of

law to which no responsive pleading is required. To the extent a responsive pleading is required,

the allegations contained in paragraph 17 are denied and strict proof thereof is demanded at trial.

       18.     The allegations contained in paragraph 18 are conclusions of law to which no

responsive pleading is required. To the extent a responsive pleading is required, the allegations

contained in paragraph 18 are denied and strict proof thereof is demanded at trial.

       19.     The allegations contained in paragraph 19 of the Complaint are conclusions of

law to which no responsive pleading is required. To the extent a responsive pleading is required,
the allegations contained in paragraph 19 are denied and strict proof thereof is demanded at trial.

                                                 3
        Case 19-03521 Document 10 Filed in TXSB on 08/08/19 Page 4 of 7




       20.     The allegations contained in paragraph 20 do not require a response. To the

extent a response is required, the allegations contained in paragraph 20 are denied.

       21.     The allegations contained in paragraph 21 of the Complaint are conclusions of

law to which no responsive pleading is required. To the extent a responsive pleading is required,

the allegations contained in paragraph 21 are denied and strict proof thereof is demanded at trial.

       22.     The allegations contained in paragraph 22 of the Complaint are conclusions of

law to which no responsive pleading is required. To the extent a responsive pleading is required,

the allegations contained in paragraph 22 are denied and strict proof thereof is demanded at trial.

       23.     The allegations contained in paragraph 23 of the Complaint are conclusions of

law to which no responsive pleading is required. To the extent a responsive pleading is required,

the allegations contained in paragraph 23 are denied and strict proof thereof is demanded at trial.



                                           DEFENSES

       AND NOW, in further response to the Complaint, Produce Services asserts the following

defenses:

                               FAILURE TO STATE A CLAIM

       24.     Plaintiff has failed to state a claim upon which relief can be granted.

       25.     In order to establish an avoidable preference, Plaintiff must establish, inter alia,
that (i) the challenged transfer was of an interest of the debtor in property and (ii) the creditor

received more on account of the challenged transfer than it would have in a case under Chapter 7

of the Bankruptcy Code. 11 U.S.C. § 547 (b).

       26.     Plaintiff has failed to state a claim because the transfer in question was not of the

Debtors’ property and Produce Services did not receive more on account of the challenged

transfer than it would have under Chapter 7 because Produce Services is protected by the

Perishable Agricultural Commodities Act of 1930 (“PACA”). Pursuant to PACA, proceeds from

the sale of any perishable agricultural commodity, as well as intermediate products and proceeds
from their sale, shall be held in trust for the benefit of an unpaid supplier, such as Produce

                                                 4
        Case 19-03521 Document 10 Filed in TXSB on 08/08/19 Page 5 of 7




Services. 7 U.S.C. § 499(e)(c)(2).      Under applicable law, Produce Services did not receive a

transfer of property from any of the Debtors, but instead retained certain rights upon delivery of

the covered commodities to the Debtors. Moreover, Produce Services would have received

precisely the same amount in a Chapter 7 case due to PACA.



                             FIRST AFFIRMATIVE DEFENSE

                                        (Ordinary Course)

       27.     Any alleged transfer that Debtors made to Produce Services was for the payment

of a debt that the Debtors incurred in the ordinary course of business or financial affairs between

the Debtors and Produce Services, and any such alleged transfer was made and received in the

ordinary course of such business or financial affairs or according to customary and usual

business terms between the parties.

                           SECOND AFFIRMATIVE DEFENSE

                                      (Subsequent New Value)

       28.     After any such alleged transfer was made, Produce Services gave Debtors new

value to or for the benefit of Debtors in an amount equal to or greater than the amount of the

alleged transfers, which was not secured and which on account of such new value the Debtors

did not make an otherwise unavoidable transfer to or for the benefit of Produce Services.
                             THIRD AFFIRMATIVE DEFENSE

                                   (Not Subject to Recovery)

       29.     Because there are no avoidable transfers, Plaintiff is not entitled to recover any

such alleged transfers.

                          ADDITIONAL AFFIRMATIVE DEFENSES

       30.     Produce Services reserves its right to amend this Answer and/or allege additional

affirmative defenses after conducting further discovery, investigation and research.

                                      PRAYER FOR RELIEF
       WHEREFORE, Produce Services prays for relief as follows:

                                                 5
        Case 19-03521 Document 10 Filed in TXSB on 08/08/19 Page 6 of 7




        1. That the Court enter an Order dismissing the Complaint, with prejudice, or that

           judgment be entered in favor of Produce Services;

        2. That the Plaintiff take nothing by way of the Complaint;

        3. That Produce Services recover costs of suit incurred herein; and

        4. For such other and further relief as the Court may deem just and proper.


DATED:      August 8, 2019.


                                                   Respectfully submitted,


                                                   LISKOW & LEWIS


                                                   ________________________________
                                                   Michael D. Rubenstein
                                                   State Bar No. 24047514
                                                   1001 Fannin Street, Suite 1800
                                                   Houston, Texas 77002
                                                   Telephone:     (713) 651-2953
                                                   Facsimile:      (713) 651-2908

                                                   Attorneys for Defendant
                                                   Produce Services of Los Angeles, Inc.


OF COUNSEL:
Jessica Mickelsen Simon
Jennifer Witherell Crastz
HEMAR, ROUSSO & HEALD, LLP
15910 Ventura Blvd., 12th Floor
Encino, CA 91436
Telephone: (818) 501-3800




                                               6
            Case 19-03521 Document 10 Filed in TXSB on 08/08/19 Page 7 of 7



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of Produce Services of Los Angeles,

Inc.’s Answer to Complaint to Avoid Preferential Transferswas sent to all parties or counsel of

record who have registered to receive electronic service by operation of the Court’s electronic

filing system.

       Dated this 8th day of August, 2019.




4964606v1




                                                7
